Case 0:20-cr-60120-PCH Document 21 Entered on FLSD Docket 04/21/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 20-CR-60120-PCH-2

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  FRANK BIANCO,

        Defendant.
  _____________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         The matter before the Court is Magistrate Judge Hunt’s Report and Recommendation on
  Change of Plea [ECF No. 18]. In the report and recommendation, Judge Hunt recommends that
  Defendant Frank Bianco freely and voluntarily entered a guilty plea to the one-count information,
  which charged Defendant Bianco with conspiracy to commit wire fraud, in violation of 18 U.S.C.
  § 1349. Judge Hunt recommends that Defendant Bianco’s plea be accepted, that Defendant Bianco
  be adjudicated guilty of the offense to which the guilty plea has been entered, and that a sentencing
  hearing be conducted for final disposition of this matter. Defendant filed a notice of no objection
  to Judge Hunt’s report and recommendation. [ECF No. 19]. Accordingly, having reviewed the
  record de novo, it is
         ORDERED that Magistrate Judge Hunt’s Report and Recommendation on Change of Plea
  [ECF No. 18] is adopted and approved in its entirety. Defendant Bianco’s guilty plea is accepted,
  and he is adjudged guilty of conspiracy to commit wire fraud. A sentencing hearing is set before
  Judge Paul Huck on June 14, 2021, at 2:00 p.m.
         DONE AND ORDERED in Miami, Florida, on April 21, 2021.


                                                        _____________________________
                                                        Paul C. Huck
                                                        United States District Judge

  Copies provided to:
  Counsel of Record
  U.S. Pretrial Services

                                                   1
